Abatement Order filed December 10, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-00096-CR
                                  ____________

                        JOSE JESUS VASQUEZ, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 228th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1333231


                            ABATEMENT ORDER

      On appeal from appellant’s conviction for capital murder, this court reversed
the trial court’s judgment and remanded for a new trial. See Vasquez v. State, 397
S.W.3d 850, 859 (Tex. App.—Houston [14th Dist.] 2013), vacated, Vasquez v.
State, No. PD-0497-13, —S.W.3d—, 2013 WL 5729828, at *1 (Tex. Crim. App.
Oct. 23, 2013).     The Court of Criminal Appeals granted review, vacated this
court’s judgment, and remanded the case to this court with instructions that this case
be abated for findings by the trial court consistent with Carter v. State, 309 S.W.3d
31, 38 (Tex. Crim. App. 2010). See Vasquez, 2013 WL 5729828, at *2.
Specifically, the high court stated that the trial court should determine (1) whether
the original, unrecorded interview was custodial in nature, (2) whether the appellant
was Mirandized prior to his original interrogation, (3) if not, whether the police
deliberately employed a two-step interrogation process, and (4) if they did, were any
curative measures taken before the second confession. See id.
         Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement in accordance
with the opinion of the Court of Criminal Appeals in Vasquez, 2013 WL 5729828, at
*2, and have a supplemental clerk’s record containing those findings filed with the
clerk of this Court on or before February 24, 2014.
         The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings of fact and conclusions of law are filed in this Court. The
Court will also consider an appropriate motion to reinstate the appeal filed by either
party.
         Appellant’s brief on remand is due thirty days after reinstatement.
Appellee’s reply is due thirty days after the filing of appellant’s brief.



                                      PER CURIAM




                                             2